NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                         ________________

                               No. 13-1841
                            ________________

                           PAUL J. MCARDLE,
                                   Appellant

                                     v.

JOSEPH W. HUFNAGEL; MARGARET A. HUFNAGEL; THERESA J. HUFNAGEL;
J. JEROME MANSMANN; PATRICK W. MANSMANN; KATHLEEN MANSMANN
     RYGALSKI; JAMES P. MANSMANN; JOANNE T. MANSMANN; PETER J.
   MANSMANN; SANDRA L. MANSMANN; PETER L. MANSMANN; SARAH E.
 MANSMANN; KRISTINE I. MANSMANN SULLIVAN; THOMAS M. SULLIVAN;
      MICHELE M. MANSMANN; RONALD A. WEISENSTEIN; THERESA A.
     MANSMANN CAMPA; CLAYTON T. CAMPA; ELIZABETH MANSMANN
CHAMPAGNE; KEITH J. CHAMPAGNE; DENISE MANSMANN BIRD; DANIEL L.
BIRD; DANIEL F. CUSICK; MARY SHEILA CUSICK; COLLEEN CUSICK; ANNE
     M. MCARDLE; GEORGE R. FOX, III; CARRIE FOX; KELLY FOX; ERIN L.
    MARSH; DENNIS J. WELSCH; MARY P. WELSCH; WILLIAM P. MORGAN;
              KATHLEEN S. MORGAN; JOHN DOE; JANE ROE
                           ________________

               On Appeal from the United States District Court
                 for the Western District of Pennsylvania
                  (D.C. Civil Action No. 1-12-cv-00326)
                District Judge: Honorable Gary L. Lancaster
                             ________________

                Submitted Under Third Circuit LAR 34.1(a)
                           September 29, 2014

        Before: AMBRO, CHAGARES, and VANASKIE, Circuit Judges

                     (Opinion filed: October 16, 2014)
                                    ________________

                                        OPINION
                                    ________________

AMBRO, Circuit Judge

       Paul J. McArdle appeals the District Court’s March 14, 2013, Order dismissing (i)

with prejudice his claim that defendants-appellees (“Appellees”) conspired to deprive

him of his civil rights and (ii) without prejudice his pendent state-law claims. For the

following reasons, we affirm.

                                      I. BACKGROUND

       McArdle filed a Complaint in the United States District Court for the Western

District of Pennsylvania against 36 defendants. He claimed that Appellees conspired to

hinder his ability “to earn a livelihood though the practice of law; to interfere with a

normal life; and to cause him other severe damages,” purportedly in violation of 42

U.S.C. § 1985(3). Compl. at ¶ 56. McArdle also brought counts of trespass, conversion,

trespass to chattel, and defamation under Pennsylvania law.

       Appellees filed six Motions to Dismiss for failure to state a claim and lack of

subject matter jurisdiction. Fed. R. Civ. P. 12(b)(6), 12(b)(1). The Magistrate Judge

filed a Report and Recommendation (“R&R”) that the Motions be granted. She held that

McArdle’s federal claim was without merit, and that the District Court lacked diversity

jurisdiction and should decline to exercise supplemental jurisdiction over the state-law

claims. After de novo review, the District Court approved and adopted the R&R.




                                              2
         On appeal McArdle raises five issues: (1) his Complaint meets the pleading

standards of Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal,

556 U.S. 662 (2009); (2) the Magistrate Judge lacked the authority to render her R&R;

(3) the District Court erred in requiring that McArdle be a member of a protected class to

invoke 42 U.S.C. § 1985(3); (4) he is a member of a protected class in any event; and (5)

the District Court had diversity jurisdiction under 28 U.S.C. § 1332 or should have

exercised supplemental jurisdiction under 28 U.S.C. § 1367.

                                      II. DISCUSSION

       The District Court had subject matter jurisdiction pursuant to 28 U.S.C. § 1331,

and we have jurisdiction under 28 U.S.C. § 1291.

       In reviewing a district court’s dismissal under Rule 12(b)(6), we apply the same

standard that the District Court is required to apply. Kost v. Kozakiewicz, 1 F.3d 176, 183

(3d Cir. 1993). “We therefore accept all factual allegations in the complaint as true and

give the pleader the benefit of all reasonable inferences that can be fairly drawn

therefrom.” Id. (citing Wisniewski v. Johns-Manville Corp., 759 F.2d 271, 273 (3d Cir.

1985)). However, we are not required to ‘“accept as true unsupported conclusions and

unwarranted inferences.”’ Maio v. Aetna Inc., 221 F.3d 472, 499 (3d Cir. 2000) (quoting

City of Pittsburg v. W. Penn Power Co., 147 F.3d 256, 263 n.13 (3d Cir. 1998)).

          a. McArdle’s Complaint Does Not State A Plausible Claim For Relief.

       McArdle asserts that his Complaint states a claim for relief that is “plausible on its

face.” Twombly, 550 U.S. at 570; Iqbal, 556 U.S. at 678. As his Complaint is 24 pages

and 114 paragraphs long, he argues there is no room for “doubt as to who is being sued,

                                              3
what they did, when they did it, what damage they caused, and what relief is requested.”

Appellant’s Br. at 60–61.

       We review the substance and not the length of a complaint. It may be as short as

one page, provided it contains facts that, when presumed to be true, lead a court

reasonably to infer that the required elements of a claim can be satisfied. In order to

plead a conspiracy under § 1985(3), a complaint must contain facts that plausibly allege:

(1) a conspiracy; (2) for the purpose of depriving a person or class of persons equal

protection under the law or equal privileges and immunities under the law; (3) an act in

furtherance of the conspiracy; and (4) injury to a plaintiff’s property or his person, or

deprivation of a right or privilege of a U.S. citizen. Griffin v. Breckenridge, 403 U.S. 88,

102–03 (1971).

       Appellees are all private individuals, not state actors. The Supreme Court has

recognized only two rights as protected by § 1985(3) against private conspirators: the

right to be free from involuntary servitude and the right to interstate travel. Brown v.

Phillip Morris, Inc., 250 F.3d 789, 805 (3d Cir. 2001). McArdle does not allege

Appellees conspired to deprive him of either. Instead, his Complaint alleges that

Appellees conspired to injure his ability to earn a living practicing law, to prevent him

from having a normal life, and to cause him other damages. We know no authority to

extend § 1985(3) to protect earning a living through the practice of law or to having “a

normal life.” Thus, the District Court correctly dismissed McArdle’s § 1985 claim.




                                              4
           b. The Magistrate Judge Exercised Proper Authority In Issuing Her
              Report and Recommendation.

       McArdle states magistrate judges are not authorized “to hear and determine . . . a

motion . . . to dismiss for failure to state a claim,” as this is a matter reserved solely for

Article III judges. See 28 U.S.C. § 636(b)(1)(A). He also contends that the District

Court failed to show the case was properly referred to the Magistrate Judge per 28 U.S.C.

§ 636(b)(1)(B), and, in any event, she failed to conduct a hearing before submitting her

R&R.

       These arguments fail. Magistrate judges may issue reports and recommendations

on motions to dismiss under § 636(b)(1)(B). They are simply that—a report of the facts

and law coupled with a recommendation of what a district court should decide. That is

what was done here. We also find no indication that the District Court failed properly to

refer this matter to the Magistrate Judge. That she did not hold a hearing is not important

in McArdle’s case, as it is not required.

           c. To Be Afforded A Remedy Under 42 U.S.C. § 1985(3), McArdle Must
              Be A Member Of A Protected Class.

       McArdle contends next that 42 U.S.C. § 1985(3) does not require membership in a

protected class. However, the Supreme Court has held “that there must be some racial, or

perhaps otherwise class-based, invidiously discriminatory animus” for relief under 42

U.S.C. § 1985(3). Griffin, 403 U.S. at 102. McArdle’s failure to allege his membership

in a protected class provided another proper basis for the District Court to dismiss the

§ 1985 claim.



                                                5
          d. McArdle Failed To Plead That Being A Licensed Attorney With A
             Traditionally Irish Name Was The Reason Behind The Alleged
             Conspiracy.

       McArdle claims that, if § 1985(3) requires membership in a protected class, he

satisfies that criterion as a licensed attorney with a traditionally Irish name. He asserts

that “[t]here are still people in American society who will discriminate against those

having Irish names” and this animus was the driving force behind Appellees’ conspiracy.

Appellant’s Br. at 56.

       Members of a protected class under § 1985(3) have at least one of certain

“immutable characteristics.” Lake v. Arnold, 112 F.3d 682, 687 (3d Cir. 1997). These

include race, gender, national origin, and mental handicap. Id. While McArdle’s Brief

mentions race and national origin, his statements concerning a conspiracy are conclusions

without supporting facts. This fails to state a claim for relief under 42 U.S.C. § 1985(3).

          e. The District Court Correctly Determined There Is No Diversity Of
             Citizenship And Did Not Err In Declining To Exercise Supplemental
             Jurisdiction.

       “District courts have diversity jurisdiction only if the parties are completely

diverse, which means no plaintiff may have the same state or territorial citizenship as any

defendant.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 247 (3d Cir. 2013)

(emphasis added). According to McArdle’s Complaint, at least 30 Appellees share

Pennsylvania citizenship with him. Hence, there is clearly no diversity of citizenship

within the meaning of 28 U.S.C. § 1331. Furthermore, we see no abuse of discretion in

the District Court’s dismissal of McArdle’s remaining state-law claims. Under 28 U.S.C.

§ 1367(a), “district courts shall have supplemental jurisdiction over all other claims that

                                              6
are so related to claims in the action within such original jurisdiction that they form part

of the same case or controversy.” However, they may decline to exercise supplemental

jurisdiction once all claims over which they have original jurisdiction have been

dismissed. 28 U.S.C. § 1367(c)(3). Nothing in the record suggests that the District Court

abused its discretion in dismissing without prejudice McArdle’s state-law claims once it

dismissed his § 1985(3) claim. 1

       We thus affirm.




1
 We note that the District Court’s Order failed to mention Count Five of the Complaint
(defamation). We assume this was a clerical error and the Court meant to dismiss this
claim. As such, Count Five is dismissed without prejudice as well.
                                              7